id office uilc cca_2009070210061237 -------------- number release date from ------------------- sent thursday july am to --------------------- cc ----------- subject re tmp question in multiple tiering case the answer is the same is all cases tefra was enacted before llc's came into existence before llc's came into existence if the tmp was another partnership we could get the tmp of that second tier entity to sign on behalf of the second tier entity that was because the tmp of the second tier entity had to be a general_partner authorized under state law to bind the second tier entity but his status a tmp by itself gave him no such power a tmp's powers are defined by statute and do not include the power to bind the tefra entity itself - that comes exclusively from state law today if the tmp is an llc its tmp does not necessarily have to be a manager under state law authorized to bind the llc see sec_301_6231_a_7_-2 if no llc member is a manager all members are eligible to be tmp consequently we must look exclusively to a manager under state law that can bind sign documents on behalf of the llc in your case the tmp is itself a state law partnership so when getting that entity to sign a statute extension as tmp you must get its general_partner to execute the document whether than general partners is also the tmp of the second tier entity - but we generally prefer to use the general_partner charged with tax matters who is likely to be the tmp in any event using the general_partner charged with tax matters also avoids any issues as to whether under the partnership_agreement and state law the general_partner may be acting outside the scope of his state law authority it should not matter
